              Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 1 of 12




                        UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF NEW YORK


ULTRIA, INC.,                                            Civil Action

                Plaintiff,
                                                          COMPLAINT
NEW YORK TIMES COMPANY,

                Defendant.

         Plaintiff Ultria, Inc., (“Ultria”) through its undersigned

attorneys, Herold Law, P.A., by way of Complaint against Defendant

New York Times Company (the “Times”), hereby alleges as follows:

                                NATURE OF THE ACTION

         1.    This is an action by Ultria to recover losses incurred

as   a    result     of   the   Defendants’     breach   of   their   contractual

obligations under the parties’ November 22, 2019 Master Agreement

(“Master Agreement”).            Pursuant to the Master Agreement, Ultria

granted to the Times a non-exclusive, non-transferrable license to

use Ultria’s “software” as a service or “Saas” software (“Saas” or

the “Software”) in connection with its business operations.

         2.    Pursuant to the Master Agreement, Ultria was obligated

to and did perform various services related to the operation and

management         of     the    Software       and   collaborative       software

implementation.

         3.    While Ultria completed the Software implementation and

all other services it was obligated to perform under the Master

Agreement, the Times breached on its contractual obligations by

                                            1
          Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 2 of 12



refusing and failing to pay annual subscription fees and other

service-related payments for a minimum three-year subscription

term.

                                   PARTIES

     4.    Plaintiff Ultria, Inc. is a company having a principal

place of business at 103 Carnegie Center, Suite 321, Princeton,

New Jersey 08540.      Ultria is a developer of business accounting

and procurement software.

     5.    Defendant New York Times Company is a company having a

principal place of business at 620 Eighth Avenue, New York, New

York 10081.

     6.    Ultria is the licensor and the Times, the licensee under

the Master Agreement.

                          JURISDICTION AND VENUE

     7.    This Court has subject matter jurisdiction under 28

U.S.C. §1332 because there is diversity of citizenship between the

parties and the amount in controversy exceeds $75,000 exclusive of

costs and interest.

     8.    This Court has personal jurisdiction over the parties

because they consented to the jurisdiction of this Court in the

forum   selection   and   choice    of    law   provisions   of   the   Master

Agreement.     This Court also has personal jurisdiction over the

Defendants with respect to any issue or claim raised on this action



                                      2
            Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 3 of 12



because its principal place of business is in New York and it

regularly transacts significant business within the state.

                          STATEMENT OF THE MATTER

      9.     Ultria entered into the Master Agreement with the Times

on November 22, 2019.        Under the Master Agreement, Ultria granted

the Times and its affiliates a non-exclusive, non-transferrable,

royalty-free, fully paid up, worldwide license to access and use

Ultria Saas Software, along with the instructions, user manuals

and other materials comprising “documentation” of the software.

Ultria further agreed promptly to provide the Times with access to

the   software     and   documentation       and   to   begin   the   immediate

provisioning and reconfiguring of the software.

      10.    In consideration for the grant of the software license

and related services, the Times agreed to pay annual subscription

fees and tender other service-related payments for a minimum three-

year subscription term.         The Master Agreement set forth a fixed

annual subscription price of $140,000 for the initial three-year

term, representing a bundled rate for the various components of

service identified in Order No. 1 to the Master Agreement.

      11.    In addition to the license and implementation services,

Ultria agreed to provide the Times with certain “Maintenance

Services” as specified in Order No. 2 to the Master Agreement.

Ultria’s      Maintenance     Service       obligations   under   the    Master

Agreement included providing a “support infrastructure”, a web-

                                        3
            Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 4 of 12



based Problem Resolution System or “PRS” and staffed Customer

Support, among other things.

      12.    In   compliance      with       the    Master     Agreement      and   in

compliance with its contractual obligations thereunder, Ultria

performed all contracted for services, including conducting a

collaborative        software         implementation.          The    Times      fully

participated in the software implementation and Ultria completed

the   implementation        to        the       satisfaction     of    the     Times’

representatives.

      13.    The three-year subscription term is critical to the

financial structure and service pricing of the Master Agreement.

Order No. 1 of the Master Agreement provides expressly that pricing

under the contract, including the $140,000 annual subscription,

was based on a three year licensing commitment by the Times.

      14.    Paragraph     15    of    the       Master   Agreement     (“Term      and

Termination”)      provides     unambiguously         that   during    the    initial

twelve months of the three year subscription period the parties

could terminate the Master Agreement only in the event the other

party is in default of its material obligations under the Contract,

and the default is not remedied in ten days thereof.

      15.    On or around December 10, 2020, over a year into the

contract and the parties’ contractual relationship, the Times

expressed dissatisfaction with the Saas System, refusing to pay

invoices for fees due and owing under the Master Agreement,

                                            4
           Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 5 of 12



including 50% of the first year license fee and 50% of the

implementation fee, among other charges. The Times failed to

provide Ultria with the required ninety (90) days written notice

of alleged default as required under paragraph 15 of the master

Agreement, nor did it provide Ultria with an opportunity to cure

the alleged default, as further required under paragraph 15.

     16.    Ultria responded in a December 23, 2020 letter from its

General Counsel advising the Times that it had failed to pay

$137,225 in fees owed for services for the first year of the Master

Agreement,     exclusive   of   fees    the   Times   either   owed    or   was

contractually or legally obligated to pay going forward.                    The

letter nonetheless expressed Ultria’s desire to resolve the matter

amicably once the first year fees were paid.

     17.    The Times responded in a January 12, 2021 letter from

its Deputy General Counsel alleging for the first time certain

problems with the fully implemented Saas software. Although the

letter asserted vaguely that the software did not work, the alleged

problems or deficiencies with the software amounted in reality to

a lack of acute customization.         Such customization was not part of

the Master Agreement and Ultria expressly disclosed within the

Master Agreement it was not offering and would not be providing

customized software and that the Saas software was “as is”.

     18.      Ultria explained its well-founded position in this

respect in a February 8, 2021 letter from its General Counsel in

                                       5
           Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 6 of 12



response. Therein, without compromising its legal right to seek

full payment of all monies owed by the Times under the contract,

Ultria advised the Times that it would accept $105,400 in payment

to resolve the matter in order to avoid litigation against what it

perceived to be a formidable adversary.

     19.    The    Times   responded      in    a   February      22,   2021   letter

rejecting the generous offer and demanding a substantial refund of

monies already paid.            The Times failed to explain much less

substantiate the legal and factual basis for its demand and legal

position.    It is clear from the substance and tenure of the various

communications      from   the    Times       concerning    its   default      on   the

contract, that the Times was simply leveraging its stature and

financial position to intimidate a contractual counterpart it

perceived as unwilling or unable to stand up to it and vindicate

its legal rights in a court of law.

     20.    The problems with the software alleged by the Times do

not remotely constitute a default by                  Ultria on its material

contractual       obligations     triggering        the    licensee’s     right      of

termination,      as   required    under       Paragraph     16    of   the    Master

Agreement.

     21.    The pertinent default provision of Paragraph 16 relates

solely to Ultria’s performance of the implementation, hosting and

other contractually provided-for services throughout the life of

the contract.

                                          6
             Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 7 of 12



       22.    The extraordinary right of termination cannot be invoked

by the licensee merely based on any alleged dissatisfaction with

the features and functional capabilities of the software, the

nature of which were fully disclosed by Ultria both in the Master

Agreement and during the implementation process.

       23.    A right of termination clearly does not arise based on

a licensee’s dissatisfaction with the software stemming merely

from   an     alleged     lack    of    acute   customization,      especially    to

allegedly particularized business needs the licensee failed to

identify in the implementation process.                 Exhibit D of the Master

Agreement states unambiguously that “[t]he software provided by

Ultria is the same generic standard as is, SaaS model software”

offered and provided to its other customers.                It expressly states

that “[a]ny new future requirement put forth by [the] licensee

shall pass through Ultria’s VOC process.”

       24.    Exhibit D of the Master Agreement describes the VOC

process      in   detail.        It    states   that   customized    features    are

incorporated       into     to    the    generic   software     based   upon     the

prioritized       product    enhancement        requests   of   Ultria’s   entire

customer base through a scoring process the provision describes in

detail.

       25.    As with all other Ultria licensees, therefore, the Times

was apprised through the unambiguous terms of the Master Agreement,



                                            7
           Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 8 of 12



that it was receiving generic standard as opposed to customized

software.

     26.    The Times was further apprised by the terms of the Master

Agreement that any enhancements, whether or not related to the

licensee’s    particularized     needs,      would    only    be   added    to   the

software based upon its demonstrated utility and value to other

users.

     27.    It   is   thus   clear    from   the     record   of   the     parties’

commercial dealings, that the Times both examined and approved

Ultria’s SaaS model software, and that no misrepresentations of

any kind were made as to the features, functionality, capability

or any other aspect of the software.

                                     COUNT ONE

                             BREACH OF CONTRACT


     28.    Ultria repeats and realleges the foregoing paragraphs as

if fully set forth herein.

     29.    Ultria    duly   performed       its     contractual     duties      and

obligations under the Master Agreement.

     30.    Ultria completed an extended and collaborative software

implementation to the Times’ satisfaction and performed other

related services.

     31.    In consideration for those services, and the three-year

license to use Ultria’s Saas software, the Times agreed to pay


                                         8
           Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 9 of 12



annual subscription fees and tender other service related payments

for the full three-year subscription term.

     32.    The Times breached its obligations under the Master

Agreement by wrongfully terminating the Agreement and failing to

pay substantial fees due and owing as well as additional fees for

ongoing services.

     33.    As a direct result of the Times wrongful breach of

contract, Ultria has suffered damages and losses, including unpaid

monies due and owing, lost revenues, and the lost investment of

costs   associated     with   the    implementation    and   other     related

services.

     WHEREFORE, Plaintiff demands compensatory, consequential,

exemplary and punitive damages, attorney’s fees and costs and

such other relief as is in the interest of justice.

                                    COUNT TWO

     BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR
     DEALING


     34.    Ultria repeats the foregoing paragraphs as if fully set

forth herein.

     35.    The Times’ wrongful actions in wrongfully terminating

the Master Agreement, failing to honor its three-year subscription

term, and failing to pay monies due and owing under the Master

Agreement, constitute a breach of the implied covenant of good


                                        9
       Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 10 of 12



faith and fair dealing inherent in all contracts under the common

law of New York.

    36.   As a direct result of said breach, Ultria has sustained

the afore described damages and losses.

    WHEREFORE, Plaintiff demands compensatory, consequential,

exemplary and punitive damages, attorney’s fees and costs and

such other relief as is in the interest of justice.

                             COUNT THREE

                           QUANTUM MERUIT

    37.   Ultria repeats the foregoing paragraphs as if fully set

forth herein.

    38.   Ultria is entitled to recover all fees and revenues owing

under the Master Agreement under the doctrine of Quantum Meruit.

    WHEREFORE, Plaintiff demands compensatory, consequential,

exemplary and punitive damages, attorney’s fees and costs and

such other relief as in the interest of justice.

                              COUNT FOUR

                        PROMISSORY ESTOPPEL

    39.   Ultria relied to its detriment on the Times’ contractual

promises and representations, including its commitment to the

three-year subscription term of the Master Agreement.




                                   10
        Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 11 of 12



     40.   As a direct result of Ultria’s detrimental reliance on

the Times’ contractual promises, representations and commitments,

Ultria has sustained damages and losses.

     41.   Ultria is entitled to recovery for those damages and

losses under the doctrine of promissory estoppel.

     WHEREFORE, Plaintiff demands compensatory, consequential,

exemplary and punitive damages, attorney’s fees and costs and

such other relief as is in the interest of justice.

                                COUNT FIVE

                                  FRAUD

     42.   Ultria repeats and realleges the foregoing paragraphs as

if fully set forth herein.

     43.   The Times’ conduct in wrongfully terminating the Master

Agreement and refusing to pay monies due and owing under the

contract also constitutes fraud under the common law of New York.

     44.   The Times fraudulently induced Ultria to enter into the

Master Agreement by approaching the Agreement and its commercial

dealings   with   Ultria   in   bad   faith   without   any   intention   of

fulfilling its contractual obligations under the Master Agreement.

     45.   The Times’ wrongful termination of the Master Agreement

for unsubstantiated, manufactured and wholly pre-textual reasons

also constitutes common law fraud.




                                      11
         Case 1:21-cv-05507 Document 1 Filed 06/23/21 Page 12 of 12



    46.    As a direct result of the Times’ fraudulent conduct,

Ultria has sustained damages and losses.

    47.    Ultria is entitled to recover for its damages and losses,

and to recover exemplary and/or punitive damages and attorney’s

fees and costs under New Jersey common law.

    WHEREFORE, Plaintiff demands compensatory, consequential,

exemplary and punitive damages as well as attorney’s fees and

costs.

                                          HEROLD LAW, P.A.
                                          Attorneys for Claimant



Dated:    June 23, 2021                   By: /s/ Michael J. Faul
                                               Michael J. Faul
                                          Robert J. Donaher, Esq.




                                     12
